                      Case 1:18-cv-07658-PKC Document 25 Filed 12/05/18 Page 1 of 1




                                             KIRKLAND                  ELLIS LLP
                                                      AND AFFILIATED PARTNERSHIPS




                                                        601 Lexington Avenue
                                                      New York, New York 10022
         Dale Cendali, P.C.
       To Call Writer Directly:                            (212)446-4800                                        Facsimile:
           (212)446-4846                                                                                      (212)446-4900
     dale.cendali@kirkland.com                            www.kirkland.com




                                                       December 5, 2018

          Via ECF

          Hon. P. Kevin Castel
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, NY 10007
                           Re:     Take-Two Interactive Software, Inc. v. Perez, No. 18 Civ. 7658 (PKC)

      Dear Judge Castel:

              We represent Plaintiff Take-Two Interactive Software, Inc. (“Take-Two”) in the above-
      referenced litigation. We write to request an adjournment of the initial pretrial conference
      currently scheduled for December 12, 2018 at 10:30 a.m. in light of Take-Two’s default
      judgment motion, which was filed on December 4, 2018. See Dkt. No. 20. Take-Two
      respectfully requests that the conference be adjourned until such time as the Court has ruled on
      Take-Two’s motion.

              This is Take-Two’s third request to adjourn the initial pretrial conference. Given that the
      Defendant has not appeared in this case, Take-Two did not attempt to contact him concerning its
      request.




                                                                        Dale Cendali, P.C.




Beijing     Chicago    Hong Kong   Houston   London   Los Angeles     Munich    Palo Alto   San Francisco   Shanghai   Washington. D.C.
